LEWIS, J.
(dissenting).
I dissent for the reasons expressed in the dissenting opinion in Merriam v. Merriam, 80 Minn. 254, 83 N. W. 162.
After a rehearing the following opinion was filed June 14, 1901:
LOVELY, .J.
Our attention has been called to the fact that the Merriam estate has been settled in probate court, and the different legacies distributed and disbursed, with the exception of the specific funds provided for Mrs. Merriam and Mrs. Eggleston, which still remain in the harnds of the trustees. We were misled in our understanding of counsel upon the argument of this cause in respect to this matter, in assuming that the funds of the estate in the hands of the trustees, besides the specific legacies provided for Mrs. Merriam and Mrs. Eggleston, were ample to pay their several annuities each year, and expressed views that are regarded by counsel as controlling the independent action of the trial court in its disposition of such funds in carrying out our views that such legacies were demonstrative in character, and intended by the testator to furnish a certain yearly income to the respective legatees.
We therefore withdraw such dicta from the opinion, and leave the trial court to hear this case, upon remand, free to exercise its original jurisdiction, and to make such decree in the premises as will subserve the best legal results for the parties interested.